DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed September 16, 2019.
Claims 1-20 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communications module, input module, output module in Claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite a “communications module,” “input module,” and “output module.” The structure and/or algorithms or steps taken to perform the claimed functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Although the Specification refers to these modules throughout, it does not describe these modules.



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 9 recites “wherein the option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer includes a selectable option to add the existing secondary transfer source.” Because the secondary transfer source is existing, it’s not clear how it can be added. Applicant should clarify this claim so that it’s clear what is meant by “existing” and what is meant by “to add the existing secondary transfer source.” For purposes of examination, claim 9 is interpreted to mean that a new payment source is set up and added as an available payment source.  
 The communications module, input module, output module in Claims 1-11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-20
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-15 recite a computer system and, therefore, are directed to the statutory class of machine or manufacture. Claims 16-20 recite a method and, therefore, are directed to the statutory class of process. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited additional elements (i.e., computer related components such as “a processor,” “a communications module coupled to the processor,” “an input module coupled to the processor,” “an output module coupled to the processor,” “a memory coupled to the processor and storing instructions associated with a value transfer application, wherein the instructions, when executed by the processor, cause the computer system to,” “remote server,”), the claims as a whole recite a method of organizing human activity. The claims are directed to a method for providing a secondary source of funds when the primary source does not have sufficient funds. This type of method of organizing human activity is a fundamental economic practice and/or commercial interaction similar to sales activities or behaviors and business relations. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. Here, a computer is being used as a tool to automate the transaction. For example, the process of determining that an available transfer quantity associated with a primary transfer source is less than the amount required for the transfer and selecting a secondary transfer source could be done outside of the computer. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the transfer using the secondary transfer source. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.
Dependent Claims 
Claims 2-5, 7, and 8 and similar claims are defining the primary and secondary sources and how they are used. These claims do not include any new additional elements. Claim 6 states that the banking application is “of the first financial institution.” This claim is further narrowing the abstract idea and does not include any new additional elements. Claims 9 and 10 include features of adding a new 


As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 11, 13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene, U.S. Patent Application Number 2004/0225609 A1. 

Claim 1:
Greene discloses: 
a processor; a communications module coupled to the processor; an input module coupled to the processor; an output module coupled to the processor; and a memory coupled to the processor and storing instructions associated with a value transfer application, wherein the instructions, when executed by the processor, cause the computer system to: (see at least Greene, Figure 1 (Client computer 160 is in communication with server 105 that provides the electronic bill presentment and payment services and servers 140-150 that may belong to financial institutions and billers. ); Paragraph 0028).
authenticate, using the communications module, the computer system to a remote server using a credential, the credential associated with an account at the remote server, (see at least Greene, paragraph 0032 (“log-in button”); paragraph 0032 (When the user logs into the system, his or her account information is retrieved.); paragraph 0034 (“[t]he system authenticates the user’s user name and password.”)).
the account associated with a primary transfer source for effectuating an instructed value transfer (see at least Greene, paragraph 0038 (“default financial institution (e.g., Key Bank)”); paragraph 0054 (“The one or more bills will be paid 
obtain, using at least one of the input module and the communications module, an amount of the instructed value transfer (see at least Greene, Figure 11 (A payment amount is entered.)).
obtain, from the remote server using the communications module, an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer; responsive to determining, by the processor, that the available transfer quantity is less than the amount of the instructed value transfer, provide, using the output module, a selectable option to use an existing secondary transfer source for effectuating at least a portion of the instructed value (see at least Greene, Figure 4, items 414, 416; paragraph 0054 (“At step 414, if there are insufficient funds in the account from which funds are to be withdrawn, then, at step 416, the user is prompted to provide an alternate account to transfer funds to the account having insufficient funds. The prompt may be as shown in FIG. 10b, indicating that there is an error (i.e., insufficient funds) and prompting the user to complete the transfer of funds before proceeding. At step 418, the user follows the prompts by providing an alternate account or transfers finds to the account having insufficient funds.”)).
responsive to receiving input via the selectable option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer, send, to the remote server using the communications module, an instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 412, 418; paragraph 0054 (“Thereafter the user proceeds to step 412 and proceeds as described above.”)).

Claim 4:
Greene further discloses: 
wherein the primary transfer source includes a deposit account associated with a first financial institution (see at least Greene, paragraph 0052 (“In the exemplary screen 1100 a “Key Checking” account is the default account that will be used to pay the selected bill.”)).

Claim 11:
Greene discloses: 
a processor; a communications module coupled to the processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to: (see at least Greene, Figure 1 (Client computer 160 is in communication with server 105 that provides the electronic bill presentment and payment services and servers 140-150 that may belong to financial institutions and billers.); Paragraph 0028; Alternatively, If the processor, communications module, and memory are at a server, Figure 1, Item 105 (server of an EBPP host) teaches this.).
obtain, using the communications module from one of a client device and a remote server system, an amount of an instructed value transfer to be made using a primary transfer source for effectuating the instructed value transfer, the primary transfer source associated with the computer system (see at least Greene, Figure 11 (A payment amount is entered.)).
responsive to determining, by the processor, that an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer is less than the amount of the instructed value transfer, send, to the client device, an output instruction to provide, on an output module of the client device, a selectable option to use an existing secondary transfer source for effectuating at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 414, 416; paragraph 0054 (“At step 414, if there are insufficient funds in the account from which funds are to be withdrawn, then, at step 416, the user is prompted to provide an alternate account to transfer funds to the account having insufficient funds. The prompt may be as shown in FIG. 10b, indicating that there is an error (i.e., insufficient funds) and prompting the user to complete the transfer of funds before proceeding. At step 418, the user follows the prompts by providing an alternate account or transfers finds to the account having insufficient funds.”)).
receive, from the client device using the communications module, an instruction to use the secondary transfer source for effectuating the at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 418; paragraph 0054 (“At step 418, the user follows the prompts by providing an alternate account or transfers finds to the account having insufficient funds.”)).
responsive to receiving the instruction to use the existing secondary transfer source for effectuating at least the at least a portion of the instructed value transfer, configure the instructed transfer of value using the existing secondary transfer source (see at least Greene, Figure 4, items 412, 418; paragraph 0054 (“Thereafter the user proceeds to step 412 and proceeds as described above.”)).

Claim 13:
Greene further discloses: 
wherein the primary transfer source includes a deposit account associated with a first financial institution (see at least Greene, paragraph 0052 (“In the exemplary screen 1100 a “Key Checking” account is the default account that will be used to pay the selected bill.”)).

Claim 16:
Greene discloses: 
obtaining an amount of an instructed value transfer to be made using a primary transfer source for effectuating the instructed value transfer (see at least Greene, Figure 11 (A payment amount is entered.)).
responsive to determining that an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer is less than the amount of the instructed value transfer, providing a selectable option to use an existing secondary transfer source for effectuating at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 414, 416; paragraph 0054 (“At step 414, if there are insufficient funds in the account from which funds are to be withdrawn, then, at step 416, the user is prompted to provide an alternate account to transfer funds to the account having insufficient funds. The prompt may be as shown in FIG. 10b, indicating that there is an error (i.e., insufficient funds) and prompting the user to complete the transfer of funds before proceeding. At step 418, the user follows the prompts by providing an alternate account or transfers finds to the account having insufficient funds.”)).
responsive to receiving, based on the selectable option to use the existing secondary transfer source for effectuating at least the at least a portion of the instructed value transfer, initiating a transfer of value using the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 412, 418; paragraph 0054 (“Thereafter the user proceeds to step 412 and proceeds as described above.”)).

Claim 19:
Greene further discloses: 
wherein the primary transfer source includes a deposit account associated with a first financial institution (see at least Greene, paragraph 0052 (“In the exemplary screen 1100 a “Key Checking” account is the default account that will .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent Application Number 2004/0225609 A1 and Bardouille et al., U.S. Patent Application Publication No. 2021/0182811 A1.

Claim 2:
Greene does not explicitly teach, however, Bardouille teaches:
wherein providing the selectable option to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes: providing, using the output module, one or more selectable options to input a relative portion of the amount of the instructed value transfer to be associated with the primary transfer source and a relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source, wherein the instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes an indication of the relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 

Claim 3:
Greene does not explicitly teach, however, Bardouille teaches:
determine, by the processor, a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, wherein the instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes an indication to configure a transfer of value from the secondary transfer source based on the difference (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 

Claim 12:
Greene does not explicitly teach, however, Bardouille teaches:
determine, by the processor, a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, wherein the transfer of value from the secondary transfer source is configured based on the difference (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system may generate an alert providing the user with the option to: (1) access a line of credit associated with the user to provide the needed funds to effect the transaction, (2) delay effecting the transaction for a predetermined time period (e.g., 1 week) to allow deposit 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 

Claim 17:
Greene does not explicitly teach, however, Bardouille teaches:
receiving an indication of input defining a relative portion of the amount of the instructed value transfer to be associated with the primary transfer source and a relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source, wherein the transfer of value from the secondary transfer source is configured based on the relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system may generate an alert providing the user with the option to: (1) access a line of credit associated with the user to provide the needed funds to effect the transaction, (2) delay effecting the transaction for a predetermined time period (e.g., 1 week) to allow deposit transactions scheduled 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 

Claim 18:
Greene does not explicitly teach, however, Bardouille teaches:
determining a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, wherein the transfer of value from the secondary transfer source is configured based on the difference (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system may generate an alert providing the user with the option to: (1) access a line of credit associated with the user to provide the needed funds to effect the transaction, (2) delay effecting the transaction for a predetermined time period (e.g., 1 week) to allow deposit transactions scheduled for the user's accounts to increase the user's available funds, or (3) to make a partial payment of the transaction and to finance the remainder of the balance with the payee (e.g., until the following month). The options may be presented to the user, for example, via selectable buttons or links 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 


Claims 5-10, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent Application Number 2004/0225609 A1 and Olliphant et al., U.S. Patent Application Publication No. 2005/0228750 A1.

Claim 5:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source includes a debit payment from an account associated with a second financial institution, the second financial institution different from the first financial institution (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using an external account for the needed funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use accounts other than internally held accounts. 


Claim 6:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the value transfer application is a banking application of the first financial institution (see at least Olliphant, paragraph 0034 (“For one 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of having the financial institution provide the transfer service with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of a financial institution providing this feature to customers as a convenience.  

Claim 7:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source is associated with revolving credit facility (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using a credit card account as a secondary account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  

Claim 8:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the revolving credit facility includes a credit card account (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using a credit card account as a secondary account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  

Claim 9:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer includes a selectable option to add the existing secondary transfer source, and wherein the instructions, when executed by the processor, further cause the computer system to: receive, using the input module, an indication representing selection of the selectable option to add the existing secondary transfer source; after receiving the indication representing selection of the selectable option to add the existing secondary transfer source, receive, using the input module, information associated with the existing secondary transfer source; and provide, using the output module, a list of available transfer sources for initiating the instructed value transfer, the list including at least the primary transfer source and the secondary transfer source (see at least Olliphant, paragraph 0023 (“As will be discussed in greater detail below, the customer may be presented with the option to add, delete or customize funding sources 46 for the merchant-initiated payment relationship. For example, the customer may be given the option to add a new account (e.g., bank account or credit card account) to the customer's virtual wallet.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of adding a transfer account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a payor with a way to use an account for a transfer.  

Claim 10:
Greene does not explicitly teach, however, Olliphant teaches:
wherein receiving information associated with the existing secondary transfer source includes: generating, using the output module, a prompt for input of identification data associated with the existing secondary transfer source; receiving, using the input module, the identification data (see at least Olliphant, paragraph 0023 (“As will be discussed in greater detail below, the customer may be presented with the option to add, delete or customize funding sources 46 for the merchant-initiated payment relationship. For example, the customer may be given the option to add a new account (e.g., bank account or credit card account) to the customer's virtual wallet.”); Claim 12).
verifying the identification data (see at least Olliphant, paragraph 0025).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of adding a transfer account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a payor with a way to use an account for a transfer. It would be obvious to verify an account that will be used for making payments in order to prevent fraud. 

Claim 14:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source includes a debit payment from an account associated with a second financial institution, the second financial institution different from the first financial institution (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using an external account for the needed funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use accounts other than internally held accounts. 

Claim 15:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source is associated with revolving credit facility (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using a credit card account as a secondary account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  

Claim 20:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source includes a credit card account (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using a credit card account as a secondary account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  





Other Relevant Prior Art
Link et al., U.S. Patent Application Publication Number 2018/0300705 A1. Link teaches that if a points value is insufficient to cover the cost of the transaction, either the entire transaction or just the balance (after the points are applied) can be used to complete the transaction. See paragraph 0062. 
Thomas, Jr., U.S. Patent Application Number 2002/0138309 A1. Thomas teaches that if a client’s health bank does not have sufficient credit to cover the health care services, an alternative source of funds such as a bank account or credit card can be used to pay the balance. See paragraph 0039. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698